Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.12 Page 1 of 24




      EXHIBIT A
     Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.13 Page 2 of 24
"ft "%ps


                                                         algae - Coust                                      Snd -Miff
   Append, WAD                                           I rt copy • Defended                               3n1 espy - Mean
           STATE OF RICHMAN                                                                                      CASE NO.
                        JUDICIAL DISTRICT
                         JUDICIAL =MAT                      SUMMONS                              20184105474 -NO
  146
                        COUNTY PROBATE                                                           Hon. William C. Marietli P17085
 Court =Woes                                                                                                     wain apitymm......
  990 Urn= Street, Muskegon, MI 49442                                                                                       231-72445251
 AIMS%rensks). addrasales). and breephone no(s).                           Delendent's name(s). siddressbni and telephone nee).
  hill131111 MANE, et aL                                                   WALeMART STORES EAST, LIMITED PARTNERSHIP



 'nem atonws, tor no.. address. mid IstePose no.
  GEOFFREY N. PIE= (P30441) /DONALD IL
  DAV/SON. JR. (P29692)/ KEVIN C. RIDDLE (P37433)
  Heger, View, Kenney es Harriagtoo P.C.
   19390 West Teo Mile Reid, Southfield, MI48075
  (2411)333-5555
  hartructIons: Check the Items below that apply to you and provide any required Information. Submit this form to the court clerk
  along with your complaint and, If necessary, a case inventory addendum (form MC 21). The summons section will be completed
  by the court clerk.
  Omelette Rebrtione Case
 ID There are no pending or resolved cases within the jurlsdiclion of the family dhdaton of the circuit court involving the family or
    family mambas of the parson(*) who are the subjeot of the complaint.
 CI There Is one or more pending or resolved cases within the jurisdiction of the family dhrision of the drcuR court Involving
    the family or family members of the person(*) who ere the subject of the cornpleht Attached Is a completed case Inventory
    (form MC 21) fisting those cases.
 in It Is unlarown If there am pending or resolved cases within the jurisdiction of the family division of the circuit and involvIng
    the family or family members of the person(*) Who are the subject of the complaint.
 Chrli Case
 CI Thls Is a business case In which all or part cilia, action includes a business or commercial dispute under MCL 600.8035.
 OThfere Is no other pending or resolved diAl action arising out of the same transaction or occurrence as alleged In the
   complaint
 0A dvil Batton between these parties or other parties arising out of the transaction or occurrence alleged In the complaint has
    been previously filed In La this cow% 0                                                                                         Court, where
    It was given case number 18431519.N11& 18401633 and assigned to Judge Honorable William C. Medea,
    The action Dramatis 0 Is no longer pending.
 Summons sedan competed by court de&                       [SUMMONS

 NOTICE TO THE DEFENDANT: in the name of the people of the State of Michigan you are notified:
 1.You are being sued.
 2. YOU HAVE 21 DAYS after receiving tide summons and a copy of the complaint to Me a written answer with the court and
    serve a copy on the other party or take other lawful action with the court (28 days If you IMO served by mall or you were
    served outside this state).
 3. If you do not answer or take other action within the the allowed, judgment may be entrirriapinst you for the relief
    demanded In the COMplaint.
 4. If you require special accommodations to use the court because de Medi%• sfp4g1469.forpg                       IrdelProter
    to help you My Participate In wart proceedings, please contact the court,
 (meth*                                     date
            ion740111                      unable
                                                                                                                           •:F
     unmans                        an or                                                                                          1W102015 1t12
                                                                                                                         MIS
MO DI ('ne) SUMMONS                                                                                                    MC142404.
                                                                                                                       •
                                                                                                                                 MCR Mar
                                                                                                                               ••
                                                                                4)
                                                                                  )
                                                                                          •71Y/re               •••        a
                                                                                                GOti G•••,,
                                                                                           •...•........... ,         :0

                                                                                      4
                                                                                            it/C/I I G ;414
                                                                                          4sji
     Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.14 Page 3 of 24




                                                  I PROOF OP SERVICE]             Case    No.
                                                                                              SUIWAONS
                                                                                               MI- 005474 :I                       d
 TO PROCESS SERVER: You are to serve the summons and complaint not later than Ell days from the date Willing or the date
 of expiration on the order for second summons. You must make and tile yaw return with the court clerk If you are unable to
 compete servIce you must return this original and all copies to the court clerk

                                      CERTIFICATE f AFFIDAVIT OF SERVICE f NONSERVICE
                   0 OFRCER CERTIFICATE                            OR         0 AFFIDAVIT OF PROCESS SERVER
 I certify that I am a sheriff, deputy sheriff, bailiff. spectated    Berm fret duly sworn, I state that I am a legally competent
 court officer, or attorney for a party (MCR zip/HAIN,                adult who is not a party or an officer of a corporate par%
 and that Otelaftedien ital required)                                 and that (nttedzetion required)
0 I served personally a copy of the summons and complaint.
01 served by registered or minified mail (copy of return receipt attached) a copy of the summons and complaint,
    together with
                   tad di dammed, mama Wit the imams end ataqilaird



                                                                                                                  on the defendant(s):
Defendant's name                            Vemplete edderdea) cisrairke                                          Diqs Kne. tine


                                           -.4




CI I have personally attemetedto serve thesurnmons and complaint, together vAth any attachments, on thefallowIngdatandangs)
    and have been unable to complete service.
Defendant% name                              npfste swam* fil mks                                       Day. dank Ville




                                           ,

I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, Imowledge and beget
!Sergipe fee        Wks trawled Fee                                      INVeige
I                               IS
incened edirese fee Mks traveled Fee             TOTAL FEE               Wan hype er print)
S                               _11              $                  .1
Subscribed and sworn to before me an                                                                                 County, Michigan.
                                         bete
My commission expires:__                                   Signature
                                                                         Deputy out *felicitate,/ Wit
Notary public, State of Michigan. County of
                                         1 ACKNOWLEDGMENT or SERVICE I
I acknowledge that I have received service afire summons and complaint, together with
                                                                                                   iidecfnnerde
                                                     on
                                                          Itay, date, One
                                                               on behalf of
              Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.15 Page 4 of 24

!..




                                                     STATE OF MICHIGAN

         co                IN THE CIRCUIT COURT FOR THE COUNTY OF MUSKEGON
       z *
       O ;
       ;.c th
           to
                   IvIINETTE BLAKE, Individually and as                                Case No.: 18-0D5O-NO
       X il        Next Friend of LEIGHTON CLARKE, JR.,                                Hon.
       O to.       a Minor; and as Next Friend of LACY                                      i 3111116uirn d. mart
       4 41
       x 5         CLARKE, a Minor; ORETHIA BLAKE,
       o x         Individually; LEIGHTON CLARKE,                                                           p/7005
       C.• 4
       a &         Individually; JANICE DEPOY, Individually
       e '         and as Next Friend of ALLESHA
       z 'A
          in
       0
       - 1la0      COOPER, a Minor, and TAIvILA GRAY,
       02
       CO
               I
              16
                   Individually,
       63 12)
       a.     e•
       O      a                 Plaintiffs,
       Z      4
       04     a    V.
      • 2          WALMART STORE, INC.
         L.        and WAL-MART STORES EAST,
      6 ri.
                   LIMITED PARTNERSHIP,
              EN   Jointly and Severally,
       I. •
       O ig
      Ei 0                      Defendants.
       e I                                                                         I
      .z z
      =<           GEOFFREY N. FIEGER (P30441)
      Me
      < i          DONALD H. DAWSON, JR. (P29692)
      soi to
                   KEVIN C. RIDDLE (P5743$)
      4 2
                   Fieger, Fieger, Kenney
      X .1
      =m           & Harrington P.C.
      O i-
      n x
      ..1 E.
                   Attorneys for Plaintiff
      O       Z    19390 West Ten Mile Road
          .   0
      ;.      fa   Southfield, MI 48075
      X •
      Z 2          (248) 355-5555
      X <
      X C                                                                          I
      ••• X

                                            COMPLAINT AND JURY DEMAND
      21 2
      O
      C4 71.
         z                       There are two other civil actions arising out of the some transaction or
      r: &                       °mum= as alleged In this complaint pending in this court, and *ay are
           E•                    still pending.
       ' 01
      a X
      0 ro....
      0                  NOW COME Plaintiffs, MINETT13 BLAKE, Individually and as Next Friend of
      ...
      51 I
      ti a
                   LEIGHTON CLARKE JR., a Minor; and as Next Friend of LACY CLARKE, a Minor;

                   ORETHIA BLAKE, Individually; LEIGHTON CLARKE, Individually; JANICE DEPOY,

                                         (006.10236.00C)
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.16 Page 5 of 24




     Individually and as Next Friend ofALLESHA COOPER-DEPOY, a Maar; and TAMLA

    GRAY. Individually, by and through their attorneys, FMGER. HEGER, KENNEY, &
    HARRINGTON, P.C., and Ow their Complaint against the above-named Defendants, states
    as fellows:

                                  EAMES AND JURISDICTION
            1.     M all relevant times, Plaintiff MINETTE BLAKE, was a resident of the

    City of Muskegon, County of Muskegon. State of Michipn.

           2.      Plaintiff bUNETTE BLAKE, is the mother and duly appointed Next Friend

    of LEIGHTON CLARKE JR., a Minor; and LACY CLARKE, a Minor, by the Muskegon

    County Circuit Court.

           3.      At all relevant times. Plaintiff's Minors, LEIGHTON CLARK JR. and

    LACY CLARKE, were living with their mother MINUTE BLAKE in the City of

    Muskegon, County of Muskegon, State of Michigan.
           4.     At all relevant times, Plaintiff ORETH1A BLAKE, was M1NE1TE
    BLAKE'S 18 year old daughter and a resident of the City of Muskegon, County of

    Muskegon, State of Michigan.
           5.     Plaintiff LEIGHTON CLARKE, is a resident of the City of Lauderhill,

    County of Broward, State of Florida.
           6.     At all relevant times, Plaintiff ANICE DEPOY, was a resident of the City
    of Muskegon, County of Muskegon. State ofkfichigan.
           7.     Plaindff JANICE DEPOY, is the duly appointed Next Friend of

    ALLI3SHA COOPER-DEPOY, a Minor, by the Muskegon County Circuit Court.




                            (10630236D0C)                         2
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.17 Page 6 of 24




            8.      At all relevant times, Plaintiff's Minor, ALLESHA COOPER-DEPOY, was

     living with her mother JANICE DEPOY in the City of Muskegon, County of Muskegon,

    State of Michigan.
            9.     At the tune of the subject incident, Plaintiff TAMLA GRAY, was in the

    City of Muskegon, County of Muskegon, State of Michigan visiting her family, but is now

    a resident of the Caribbean island nation of JaMiliCa.
            10.    At all relevant times, Defendant, WALMART STORE, INC. (hereinafter,

    (WALMART"), was a Delaware Foreign Profit Corporation, headquartered in the City of
    Bentonville, State of Arkansas, but engaging in regular and systematic business in the City

    of Muskegon, County of Muskegon, State of Michigan and with its Registered Agent

    located at 40600 Ann Arbor Rd. E Ste 201, Plymouth, Mi 48170.

            11.    At all relevant times, Defendant, WAL-MART STORES EAST, LIMITED

    PARTNSERSHIP (hereinafter, "V/Sr), was a Delaware Foreign Limited Partnership,

    with its address where in the City of Bentonville, State of Arkansas, but engaging in

    regular and systematic busines in the City of Muskegon, County of Muskegon, State of

    Michigan and with its agent for service of process located at 40600 Ann Arbor Rd. El Ste
    201, Plymouth, MI 48170.

           12.     The acts, transactions and/or occurrences giving rise to the injuries

    complained of herein, occurred within the confines of the City of Muskegon, County of
    Muskegon, State of Michigan on or about April 3,2017 at approximately 1:52 a.m.
           13.    That the amormt in controversy in this ease greatly exceeds Twenty-Five
    Thousand ($25,000.00) Dollars, exclusive of costs, interest and attorney fees.
           14.    Venue and Jurisdiction are properly vested in the court.
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.18 Page 7 of 24




                                      FACTUAL ALLEVATIONS

             15.     Plaintiff hereby reincorporates each and every allegation set forth in the

     preceding paragraphs of this complaint as if fully set forth herein.

             16.     In January of 2017, Plaintiff, MINBITE BLAKE, brought her 2007 Toyota

     Sienna minivan, with license plate number DPB8629, VIN number

     5TDZIC22CX7S056118, to Defendants', WALMART and WSE. Auto Cate Center for an

    auto service during which a tire inspection was performed.

            17.     During the above-mentioned inspection, Plaintiff was told by Defendants

    that she did not need new tires until next winter.
            18.     On April 1,2017, Plain
                                        ' tiff MINETTE BLAKE, once                   in brought her

    minivan in to Defendants', WALMART and WSB, Auto fare Center for an auto service

    during which a tire inspection was performed.

            19.     During the April 2017 auto service, Defendants represented to Plaintiff

    MINIM BLAKE, that it had inspected the tires and that the tires passed the inspection

    and were fit for continued use.

            20.     Defendants displayed the word "checked" in the April 2017 Service

    Description paperwork for all kw thus:
                                                                      his Front • CIIIICKED.35
            The Plesza Div Sew. Ci                       .The Fromm • Pao Ras • a WINED-55
           •The Plano - Div Rem • CHECICE1).35           • Wager fluid. RUED
            21.     At all relevant times, the tight-rear the was in a hazardous condition and
    Defendants who holds themselves out as specalists in auto service to consumers and
    specifically to Plaintiff miNrriz BLAKE, did not recommend that the tires be replaced

    or take any action to alert Plaintiff that the right-rear tire was in a hazardous condition.




                            rtencaroom                                      4
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.19 Page 8 of 24




             22.     On April 3, 2017, two days after the April 2017 tire inspection performed

     by Defenchmts, Plaintiff MINMTE BLAKE, drove her minivan =Tying seven of her

     family members on the 196 expressway in reliance on the representations about the safe
     condition of the tires made by Defendants.
            23.     The passengers in the minivan were METE BLAKE'S husband,

    Plaintiff LEIGHTON CLARKE; Plaintiff's Minors LEIGHTON CLARKE, JR. and LACY

    CLARKE; Plaintiff ORETHIA BLAKE; Plaintiff JANICE DEPOY; Plaintiffs Minor

    ALLESHA DEPOY, and Plaintiff TAMA GRAY.
            24.     At all relevant times, Plaintiff MINETTE BLAKE was driving within the
    speed limit and road surface conditions were dry.
            25.     At all relevant times, a tread separation of the rear-right tire occurred,

    causing the vehicle to lose control, cross the median, roll over, and causing severe and
    permanent injuries to Plaintiffs.

            26.     Defendants, WALMART and WSE, caused Phrintiffs severe and permanent

    Injuries when it failed to alert Plaintiff MINETTE BLAKE of the hazardous condition of

    the right-rear the.

           27.      Defendants, WALMART and WSE, caused Plaintifft severe and

    permanent Wes when it implied that the hazardous right-rear tire was fit for continued
    use by representing that all four tires were inspected, but biting to alert Plaintiff

    MINETTE BLAKE of its hazardous condition.
           28.     Defendant WALMART, as an auto service provider in the business of auto
    Inspections, had a duty to not misrepresent that the tires on Plaintiff's vehicle, and
   specifically the right-rear tire, were in a drivable condition.
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.20 Page 9 of 24




             29.     Defendant, WSE„ as an auto service provider in the business of auto

     Inspections, had a duty to not misrepresent that the tires on Plaintiff's vehicle, and
     specifically the right-rear tire, were in a drivable condition.

             30.     Defendant, WALMART, as an auto service provider, had the duty to act as

     a reasonable auto service provider under the same or similar circumstances, by alerting
     Plaintiff that the thee, and specifically the right-rear tire, was in a hazardous condition and

     not fit for continued use.

            31.     Defitndant, WSE, as an auto service provider, had the duty to act as a

     reasonable auto service provider under the same or similar circumstances, by alerting

     Plaintiff that the tires, and specifically the right-rear tire, was in a hazardous condition and
     not fit for continued use.

            32.     Plaintiffs did not engage in any negligent conduct in this matter and are not
     comparatively negligent.
                                      COUNT I
                         NEGLIGINCE and/or GROSS nEGLIGENCE
                           XIEFENDAMS WALWIART AND WSE


            33.     Plaintiffs hereby reincorporate each and every allegation set forth in the

    preceding paragraphs of this Complaint as if folly set forth herein.

            34.     M all relevant dmes, and pursuant to Michigan Law, Defendants, as auto

    service providers in the business of performing auto inspections, owed a duty to act with
    ordinary care for the safety of the public and specifically to the above-named Plaintiffs,
    which dudes include but me not limited to, obeying all common laws, stones, and
    ordinances of the County of Muskegon and State of Michigan.
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.21 Page 10 of 24




            35.     At all relevant times, Defendants had a duty to act as reasonably candid

     auto service providers would act under the same or similar circumstances that existed at

     the time of the subject auto inspection.

            36.     At all limes relevant hereto, Defendants owed the above-named Plaintiff);

     the aferementioned duties in pardon's; including but not limited to, and breached the same
     by doing the following:

                    a.     Falling to alert Plaintiff MENEITE BLAKE that the
                           tires, and specifically the right-rear tire, was in a
                           hazardous condition;
                    b.     Failing to recommend that the tires, specifically the
                           right-rear tire, be replaced;
                   c.      Representing to Plaintiff MINETTE BLAKE that it
                           perfermed a tire inspection on Plaintiff's vehicle
                           and/or that the tiros were fit for continued use by
                           Ming to slat Plaintiff of the tints' hazardous
                           condition;
                   d.      Holding itself out as a specialist in providing auto
                           services to consumers by affirmation of fact and
                           theta= causing Plaintiff MEM BLAKE, to
                           rely on Defendant's inspection as confirmation that
                           the tires were safe for continued use;
                   e.      Miming a tire inspection and subsequently not
                           revealing to Plaintiff that the tires were hazardous;
                   L       Implying that the hamclons tires were fit for
                           continued use and/or not in a hazardous condition
                           after an inspection was performed by not alerting
                           PlaIndff, yet displaying the word "checked" next to
                           the service description dad fear dres;
                   g.      Telling the Plaintiff that her dna did not need to be
                           replaced until the Mowing winter
                   h.     Acting with reckless disregard for the physical safety
                          of the public in general and for Plaintiffs in
                          Pelticulen
                  1.      Acting with a Mal and/or wanton disregard for the
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.22 Page 11 of 24




                            safety of others, and Plaintiff!: in particular,

                    J.      Engaging in reckless conduct demonstrating a
                            substantial lack of concern for whether klury would
                            result to Plahniffk;
                    k.      All other breaches of duty identified by Defendants
                            In deposition testimony and/or answers to
                            interrogatories and/or all other discovery, all of
                            which is hereby adopted by reference; and
                    L       Any and all other breaches that become known
                            through litigation.
            37.     As a direct and/or the proximate cause of the aforementioned negligence

     and/or gross negligence by Defendants, WALMART and WSE, the following serious

     Injuries and damages were sustained by Plaintiff MINIMS BLAKE, including, but not

     limited to, the following
                           a. Lacerations requiring stitches;
                           b. Wounds end abrasions about her body, including
                              her forearms, right aim, and left ear;
                           o. Tissue laceration of left dorsal forearm;
                           d. Pain in left knee;
                           a. Neurapathic pain of right hand;
                           f. Pain in right thtnnb;
                           g. Numbness in radial aspect of palm;
                           h. Pain in right wrist with decreased range of
                              rotation;
                           I. Neck pain;
                           J. Head inlay;
                           k. Headache syndrome
                           L Soft tissue swelling in right forearm;
                           in. Hospital stay requiring fellow-up care;
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.23 Page 12 of 24




                             n. Medical        — past rmd future;
                             o. Economic loss;
                            p. Consdous pain and suffering;
                            q. Denial of social pleasures and enjoyments;
                            r. Embarrassment humiliation, mollification;
                            s. Emotional distress, anxiety, mental anguish,
                               fright and shock;
                            t. Other damages that may become known through
                               the passage of time and/or the course of
                               discovery; and
                            U.   My and all other damages allowed under
                                 Michigan Law.
            38.     As a direct and/or the proximate cause of the aforementioned negligence
     and/or grass negligence by Defendants, WALMART and W8E, the following serious
     injuries and damages WM sustained by Plaintiff's Minor, LEIGHTON CLARKE,
     including, but not limited to, the following:
                            a. 3 lacerations on head requiring stitches;
                            b. Medical bills —past and future;
                            c. Economic loss;
                            d. Conscious pain and suffitring;
                           e. Denial of social pleasures and enjoyments;
                            L Embarrassment, humiliation, mortificatiox
                           g. Emotional distress, anxiety, mental anguish,
                              flight and shock;
                           h. Other damages that may become known through
                              the passage of time and/or the course of
                              discovery; and
                           L     Any and all other damages allowed under
                                 Middgen Law.
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.24 Page 13 of 24




             39.    As a direct =Nor the proximate cause of the aforementioned negligence

     and/or gross negligence by Defendants, WALMART and WEE, the following serious

     injuries and damages were sustained by Plaintiff's Minor, LACY CLARICE, including, but
     not limited to, the following

                            a. Wounds and abrasions about her body;
                            b. Emergency room care;
                            c. Medical bills — past and fining;
                            d. Economic loss;
                            e. Conscious pain and suffixing;
                               Denial of social pleasures and enjoyments;
                            g. Embalmment, humiliation, mortification; '
                            Ii. Emotional distress, anxiety, mental anguish,
                                fiight and shock
                           L Other damages that may become known through
                              the passage of time andkr the course of
                              discovery; and
                           j. Any and all other damages allowed under
                               Michigan Law.
            40.     As a direct andfor the proximate cause of the aforementioned negligence

     andfor gross negligence by Defendants, WALMART and WEE, the following serious

     Injuries and damages were sustained by Plaintiff LEIGHTON CLARICE, including, but

     not limited to, the ibllowing
                           a. Traumatic brain injury consisting of massive
                              ktmenmial hemorrhaging measuring up to 17
                              mm;
                           b. 06 and C7 spinal fractures requiring surgery;
                           c. C4 and C5 central disc protruldrins;



                           100630136,00C)                             10
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.25 Page 14 of 24




                            d. Cl rib fracture;
                            e. Fracture of left scapula involving the scapular
                               spine and extending to base of glenoid;
                            E Left ankle fluters;
                            g. Anterior fractures of left acetabular extending
                               into left iliac bone and superior pubic ramus;
                           h. Posterior ftactme of left acetabular;
                            L Medial wall fracture of acetabular;
                           j. Upper arm injuries;
                           k. Prolonged Hospital stay requiring follow-up care;
                           L Inpatient rehabilitation;
                           in. Outpatient rehabilitation;
                           n. Medical bills — past and Baum;
                           0. Economic loss;
                           p. Conscious pain and suffering
                           q. Denial of social pleasures and enjoyments;
                           r. Embarrassment, humiliation, mortification;
                           s. Emotional distress, anxiety, mental anguish,
                              fright and shock;
                           t. Other damages that may become known through
                              the passage of time and/or the course of
                              discovery; and
                           u. Any and all other damages allowed tinder
                              Michigan Law.
           41.     As a direct and/or the proximate cause of the aforementioned negligence
    and/or gross negligence by Defendants, WALMART and WEE, the following serious
    injuries and damages were sustained by Plaintiff ORETHIA BLAKE, including, but not
    limited to, the following

                           (00630236.00C1                             11
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.26 Page 15 of 24




                             a. Right AC joint separation requiring physical
                                therapy;
                             b. Right T1 'TP fracture;
                            c. Facial abrasions;
                            d. Right Lung contusions;
                            e. Right pneumothorax;
                            L Left pneumothoran;
                            g. Prolonged hospital stay requiring follow-up care;
                            h. Medical Ws — past and figure;
                            L Economic loss;
                            j. Conscious pain and suffering
                            k. Denial of social pleasures and enjoyments;
                            L Embarrassment, humiliation, mortification;
                            m. Emotional distress, anxiety, mental anguish,
                               tight and shoclq
                            n. Other damages that may become known dwough
                               the passage of time and/or the course of
                               discover): end
                            o. Any and all other damages allowed under
                               Michigan Law.
            42.     As a diedt and/or the proximate cause of the aforementioned negligence

     and/or gross negligence by Defendants, WALMART and WSE, the Mowing serious
     injuries and damages were sustained by Plaintift JANICE DEPOT, including, but not
     limited to, the following:
                            a. Left femur fracttne requiring surgery/skeletal
                               fraction;
                            b. Right 8-10 db fractures;
                           C. Spleen removal;

                            racearranoci                              12
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.27 Page 16 of 24




                       d. Gras 5 left renal laceration;
                       e. Left renal artery injury;
                       E Left adrenal laceradon;
                       g. Right renal laceration;
                       h. Grade 2 liver laceration/hematomas;
                       I. Internal bleeding of esophagus requiring
                           tangesies;
                       J. Pancreatic duct injury requiring abdominal drain
                          and prescription injection for digestion;
                       k. Right lung contusion;
                       I. Head injury;
                       m. Prolonged hospital stay requiring follow-up
                          PhYsical therapy;
                       n. In-home personal caw;
                       o. Medical bills — past and Altura;
                       p. Economic loss;
                       q. Conscious pain and suffering;
                       r. Denial of social pleasures and enjoyznentg
                       a. Embarrassment, humiliation, mortification;
                       t Emotional distress anxiety, mental anguish,
                         fiight and shock;
                       U. Other damages that may become known through
                          the passage of time and/or the course of
                          discovery; and
                       v. Any and all other damages allowed under
                          Michigan Law.
          43.   As a direct and/or the proximate cause of the aforementioned negligence
    and/or gnus negligence by Defendant, WALMART and WEE, the fallowing serious


                       notenanoci                                13
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.28 Page 17 of 24




     infurits and damages were sustained by Plaintiff's Wino; ALLESHA COOPER-DEPOY,
     including, but not limited to, the following:
                            a. Wounds and abrasions about her body;
                            b. Emergency medical care;
                           c. Medical bills — past and future;
                           d. Economic loss;
                           e. Conscious pain and sufibrins
                           f. Denial of social pleasures and enjoyments;
                           g. Embanussment, humilialion, mordficadon;
                           h. Emotional distress, anxiety, mental anguish,
                              fright and shock
                           L Other damages that may become known through
                              the passage of time ancVor the course of
                              discovery; and
                           j. Any and all other damages allowed under
                               Michigan Law.
           44.     As a direct and proximate cause of the aforementioned negligence and/or
     gross negligence by Defendants, WALMART and WSE, the following serious injuries and
     damages were sustained by Plaintiff TAMLA GRAY, including, but not limited to, the
     Mowing:
                           a. Subduml hematoma along the lea temporal;
                           b. Bilateral open left mid/distal tibia fracture
                              requiring surgery and fixation screws;
                           c. Bilateral open right mid/distal tibia fracture
                              requiring surgery and fixation screws;
                           d. Bilateral open left mid/distal fibula fracture
                              requiring surgery and fixation screws;
                          e. Bilateral open right mid/distal fibula fracture


                           ocuronsmom                               14
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.29 Page 18 of 24




                                   requiring surgery and fixation screws;
                            E Tissue laceration;
                            g. RatEopaque foreign body in the posterior calg
                            h. Radiopaque foreign body in the medial knee;
                            1.     Prolonged hospital stay lasting approximately a
                                   month;
                            j. In-home physical therapy;
                            It. Outpatient nursing services;
                            1. Medical bilis — past and figure;
                            m. Economic loss;
                            n. Conscious pain and suffering;
                            0. Daniel of social pleasures and enjoyments;
                            p. Embarrassment humiliation, mortification;
                            q. Emotional distress, anxiety, mental anguish,
                               fright and shock;
                            r. Other damages that may become known through
                               the passage of time and/or the course of
                               discovay; and
                           s. Any and all other damages allowed under
                              Michigan Law.
           45. As a ftnther direct and/or the proximate result of the Defendants'

    negligence and/or gross negligence, the Plaintiffs were forced to seek extensive care and
    treatment fbr their severe and permanent injuries, which continue to date and are expected
    to continue into the figure.
           WHEREFORE, Pinball], MINETIE BLAKE. Individually and as Next Friend of
    LEIGHTON CLARKE JR, a Minor; and as Next Friend of LACY CLARKE, a Minor;
    ORETHIA BLAKE, Individually; LEIGHTON CLARKE, Individually; JANICE DEPOY,


                           (00110336110C)                                   15
                              Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.30 Page 19 of 24




                                   Individually and as Next Friend of ALLESHA COOPER-DEPOY, a Minor, and TAMLA

                                   GRAY, Individually, respectfidly request that judgment be entered in their favor and

                                   against Defendants and greatly in excess of Twenty Five Thousand Dollars

                                   025,000.001 exclusive of costs, interest and attorney fees.

                                                                                 HEGER, FIEGER,, KENNEY
                                                                                        NGTON,

                                                                           By:
                                                                                 (lE0 • - 1.7 :J 5. 30441)
                                                                                 DONALD H. DA SON, JR. (P29692)
                                                                                 Attorneys for Plaintiff
                                                                                 19390 West Ten Mile Road
                                                                                 Southfield, Michigan 48075-2463
                                                                                 (248) 355-5555 Fax: (248) 355-5148

                                   Dated: October 15, 2018
            GIROUX &
PIKOKII. I1 iIuxu. KENN SV.




                                                        11111610113600C)                           16
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.31 Page 20 of 24




                                       STATE OF MICHIGAN

              IN THE CIRCUIT COURT FOR THE COUNTY OF MUSKEGON

       M1NETTE BLAKE, Individually and as                      Case No.: 18-           -NO
       Next Friend of LEIGHTON CLARICE, JR.,                   Hon.
     l a Minor; and as Next Friend of LACY
     ; CLARICE., a Minor, ORETHIA BLAKE,
     I Individually; LEIGHTON CLARKE,
     ;Individually; JANICE DEPOY, Individually
     land as Next Friend of ALLESHA
       COOPER, a Minor; and TAMLA GRAY,
       Individually,

                   Plaintiffs,
     i V.

      WALMART STORE, INC
     and WAL-MART STORES EAST,
      LIMITED PARTNERSHIP,
    ! Jointly and Severally, .

                   Defendants.


                                            JURY DEMAND

            NOW COME Plaintiffs, by and through their attorneys, FIEGER, FIEGER,

    ; KENNEY, & HARRINGTON, P.C. and hereby request atrial by jury in this matter.

                                                  F7EGER, F7EGER, RENNE'Y
                                                           GTON, P.C.

                                            By:
                                                  CEO                     (P30441)
                                                  DONALD H. WSON, JR. (P29692)
                                                  Attorneys for Plaintiff
                                                  19390 West Ten Mile Road
                                                  Southfield, Michigan 48075-2463
                                                  (248) 355-5555 Fax: (246) 355-5148

    I Dated: October 15,2018




                          1006302.16.COCI                           17
 Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.32 Page 21 of 24
eta




                                                                                                                                STATE OF MICHIGAN

                                                                                                         IN THE CIRCUIT COURT FOR THE COUNTY OF MUSICEGON
                                              48075•TELEPHONE(248)355.5555 •VA X(248)355-5146




                                                                                                MINETTE BLAKE, Individually and as                          Case No.: 18-005474-NO
                                                                                                Next Friend of LEIGHTON CLARICE, JR.,                       Hon. William C. Marietti
                                                                                                a Minor; and as Next Friend of LACY
                                                                                                CLARICE, a Minor; ORETHIA BLAKE,
                                                                                                Individually; LEIGHTON CLARICE,
                                                                                                Individually; JANICE DEPOY, Individually
                                                                                                and as Next Friend of ALLESHA
                                                                                                COOPER, a Minor; and TAMLA GRAY,
                                                                                                Individually,

                                                                                                             Plaintiffs,
                                                                                                V.


                                                                                                WALMART STORE, INC.
                                                                                                and WAL-MART STORES EAST,
                                                                                                LIMITED PARTNERSHIP,
                                                                                                Jointly and Severally,

                                                                                                             Defendants.
 19300WEEPTEN MILE ROAD •SOUTHIPIELD MICHIGAN




                                                                                                GEOFFREY N. FIEGER (P30441)
                                                                                                DONALD IL DAWSON, JR. (P29692)
                                                                                                KEVIN C. RIDDLE (P57435)
                                                                                                Fieger, Heger, Kenney
                                                                                                & Harrington P.C.
                                                                                                Attorneys for Plaintiff
                                                                                                19390 West Ten Mile Road
                                                                                                Southfield, MI 48075
                                                                                                (248) 355-5555


                                                                                                          AMENDED EX PARTE ORDER APPOINTING MINETTE BLAKE
                                                                                                     AS NEXT FRIEND OF MINORS. LEIGHTON CLARKE. Rt. and LACY BLAKE
                                                                                                                                  At a session of said Court,
                                                                                                                                 held in City of Flint, County
                                                                                                                                of Germ, State of Michiain
                                                                                                                                on (JclrhP.ra.C1‘aae)

                                                                                                                 PRESENT: HON.
                                                                                                                                      Circuit Court Judge


                                                                                                                     (00633519.DOC)                               4
Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.33 Page 22 of 24




               Upon the Petition and Consent of MINETTE BLAKE, the paternal mother and Guardian

        of the minor Plaintiffs, LEIGHTON CLARKE, JR. and LACY BLAKE for appointment of

        herself as Next Friend, having been considered, the Court finds that:

               MINETIM BLAKE is competent and suitable to be appointed Next Friend of

        LEIGHTON CLARKE, JR. and LACY BLAKE, minors, and,

               That MINETTE BLAKE has consented to such appointment.

               IT IS HEREBY ORDERED that MINETTE BLAKE be appointed Next Friend of

        LEIGHTON CLARKE, JR. and LACY BLAKE, minors, for the purpose of bringing this cause

        of action against Defendants, WALMART STORE, INC. and WAL-MART STORES EAST,

        LIMITED PARTNERSHIP, for losses sustained by mimic Plaintiffs, LEIGHTON CLARKE,
    I
        JR. and LACY BLAKE, from a products liability claim that occurred on April 3, 2017 wherein
    I
      Plaintiff minors were seriously injured in the County of uskegor1id State of Michigan.
    I
    i


                                                                 0    T JUDGE




          ALD H. DAW (P29692)
     Attorney for Phi'
     19390 West Ten Mile Road
     Southfield, MI 48075
     (248) 355-5555




                              1011635519DOC)                              5
RECEIVED Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.34 Page 23 of 24
         10/17/2018

                                           FILED 10/22/2018
                                           14th CIRCUIT COURT
                                           MUSKEGON COUNTY
                                                                                      E12a-O05474-NO
                                                                                      CCR-ORNP
                                                                                      PROPOSED
                                            STATE OF PlICHIGAN

                       IN THE CIRCUIT coma FOR THE COUNTY OF MUSIGCGON
               MINETTE BLAKE, inifividually and as                      Case No.; ts-Dogro
               Next Friend of LEIGHTON CLARKE, AL,                      Hon.
               a Minor; and as Next Friend of LACY
               CLARKE, a Minor; ORETHIA BLAKE,
               Individually; LEIGH= CLARKE,                                  fillS CASE ASSIGNED TO
               Individually; JANICE DEPOT, Individually                      JUKE MO C. mon
               and as Nut Friend of ALLEM
               COOPER, a Minor; and TAMLA GRAY,

                            Plaintiffir.
               V.
               WALMART STORE, DIC.
               and WAL-MART STORES EAST,
               LOWED PARTNERSHIP,
               Jointly and Severally,
                            Defirndtmtn

               GEOFFREY N. HEGER (P30441)
               DONALD IL DAVISON, JR. (P29692)
               KEVIN C. RIDDLE (P57435)
               NWT' neSer. Kenney
               & Harrington P.C. '
               Attorneys ibr Plaintiff
               19390 West Ten Mile Road
               Southfield, MI 48075
               (248) 353-5535


                                )13LPARIN OBBBRAPPOINTDIO JANICELD_EPOIC
                                AKNEXT_FRIEND OF MINOR. ALISSFA COMA -
                                               At a session staid Court,
                                              held in City ofFlint, County
                                             of Genesee, State offal:1min
                                             on
                                 PRESENT: ECK
                                                  Cheult Court Judge.
      Case 1:19-cv-00071-JTN-ESC ECF No. 1-1 filed 01/30/19 PageID.35 Page 24 of 24



44422 res.
             1



                        Upon the Petition and Consent of JANICE. DEPOY, dto paterbal motet and Guardian

                 of the minor Plaintiff, ALLESHA COOPER ibr appointment:of herself as Next Friend, having

             l been considered, the Court finds that:
             1          JANICE Marie competent and suitable to be appointed Next Frienci of ALLESHA
             I
                 COOPER, minmand,

                        That JANICE DEPOY has consented to such appointment.
                        IT IS HEREBY ORDERED that JANICE DEPOY be appointed Next Friend of

                 ALLESHA COOPER, minor, for the purpose of bringing this cause of action against
                 Defendants, WALMART STORE, INC and WAL-MART STORES EAST, LIMITED

                 PARTNERSHIP, for losses sustained by minor Malign, ALLESHA COOPER, from a
             I products liability claim that 'occurred on April 3, 2017 *herein Plaintiff minor was seriously

                 injurbd in the County of Muskegon and Stale of Michigan,

                                                                                              10122/2018 03:50
                                                                                                    PM


                                                          I =cull—MIMI:5M ;Tor
                 Submitted by:



                           Al
                            '
             DONALD ' DA ' ir (P29692)
             Attorney fbr P     .
             .19390 West Ten Mile Road
             Southfield, MI 48075
             I

             (248)355-5555




                                      toessassinoci                            4
